Citation Nr: 0904157	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-34 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for multiple myeloma and/or 
monoclonal gammopathy, claimed as secondary to herbicide 
exposure.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 Regional Office (RO) in 
Indianapolis, Indiana rating decision, which denied the claim 
on appeal.


FINDING OF FACT

The competent medical evidence of record does not establish 
that the veteran has a current diagnosis of multiple myeloma 
and/or monoclonal gammopathy that is etiologically related to 
a disease, injury, or event in service, to include exposure 
to herbicides.


CONCLUSION OF LAW

Neither alleged multiple myeloma nor monoclonal gammopathy 
was incurred in or aggravated by service, nor may they be 
presumed to have been incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110, 1112, 1116, 1131, 1133, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by or on behalf of the veteran.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim for service connection 
for multiple myeloma and/or monoclonal gammopathy, the 
Department of Veteran's Affairs (VA) has met all statutory 
and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his or 
her possession that pertains to the claim.  The requirement 
of requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

VCAA letters dated in July 2006 and October 2007 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The veteran was advised that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  These letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

The 2006 and 2007 letters explained to the veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008).  However, VA's 
duty to provide a medical examination is not triggered unless 
the record contains competent evidence of a current 
disability or symptoms of a current disability, evidence 
establishing that an event, injury, or disease occurred in 
service or a disease manifesting during an applicable 
presumptive period, and an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with service or a service-connected disability, 
unless such connection is presumed.  38 U.S.C.A. §§ 1116, 
5103A; 38 C.F.R. § 3.309(e); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

With respect to the claim of service connection for multiple 
myeloma, as discussed in more detail below, the veteran's 
private specialist has declined to diagnose him with multiple 
myeloma.  With respect to monoclonal gammopathy, the record 
does not contain any competent medical evidence that 
monoclonal gammopathy is the result of a disease or injury 
incurred in or aggravated by active military service, to 
include exposure to herbicide.  The Board is cognizant that 
there are instances where lay testimony can serve to 
establish an association between service and the claimed 
disability for the purpose of satisfying the criteria of 
McLendon.  For example, a lay person may be competent to 
offer testimony on certain medical matters, such as 
describing symptoms observable to the naked eye, or even 
diagnosing simple conditions such as a dislocated shoulder, 
and their lay testimony as to a continuity of symptomatology 
can satisfy the requirements of McLendon.  However, the Board 
finds that a lay person is not competent to offer an opinion 
on a matter clearly requiring medical expertise, such as 
diagnosing himself with multiple myeloma or linking his 
monoclonal gammopathy to service.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that 
a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions). 

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant], and where, the claimant had been 
diagnosed to have tinnitus, and had proffered competent lay 
evidence that he had had continuous symptoms of the disorder 
[i.e., ringing in the ears] since his discharge."  Because 
there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, the 
veteran has not reported a continuity of his symptoms of his 
monoclonal gammopathy since separation.  Rather, the veteran 
contends his current condition is related to drinking river 
water for several weeks during his service in Vietnam, 
decades prior to his current diagnosis of monoclonal 
gammopathy.  Unfortunately, such an assertion is outside the 
competence of the veteran as a layperson.  The Board notes, 
and as discussed in more detail below, that a medical nexus 
would be unnecessary were the veteran diagnosed with multiple 
myeloma.  In this case, however, the veteran's private 
specialist has not diagnosed the veteran with multiple 
myeloma, while noting that multiple myeloma may develop at 
some time in the future.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 
 
Certain diseases, to include multiple myeloma, may be 
presumed to have been incurred in service when manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  As there is no evidence or claim 
that the veteran was diagnosed with multiple myeloma or 
monoclonal gammopathy within one year of service the above 
provision is not applicable. 
 
Alternatively, a "veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.307(a)(6)(iii) (2008).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, certain diseases shall be service connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2008).  Such diseases include, among others, multiple 
myeloma, but not monoclonal gammopathy.  38 C.F.R. § 3.309(e) 
(2008). 
 
The Board notes, notwithstanding the foregoing presumptive 
provisions, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a claimant is 
not precluded from establishing service connection for a 
disease averred to be related to herbicide exposure, as long 
as there is proof of such direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on 
other grounds (Fed. Cir. Dec. 15, 2000).   In order to 
establish direct service connection for a disability, there 
must be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  Accordingly, the Board will 
consider service connection on a presumptive and direct 
basis.

The veteran has contended that he has multiple myeloma and/or 
monoclonal gammopathy as a result of in-service exposure to 
herbicides.  The veteran's DD-214 reflects that his MOS was a 
Light Weapons Infantryman and that he had one (1) year of 
service in Vietnam, during his active duty from June 1965 to 
June 1967.  The veteran's medals included the Vietnam 
Campaign Medal, National Defense Service Medal, and Vietnam 
Service Medal.  For these reasons, herbicide exposure may be 
presumed.  

The crucial inquiry, therefore, is whether the veteran has 
multiple myeloma, monoclonal gammopathy, or any other 
disability related to herbicide exposure or any other 
incident of service.  For the reasons and bases set forth 
below, the Board concludes he does not. 
 
In this regard, the veteran's service treatment records 
reflect no complaints, treatment, or diagnoses of multiple 
myeloma or monoclonal gammopathy.  Also, the veteran does not 
allege either condition began while in the service.  Rather, 
he alleges his current condition is a result of herbicide 
exposure. 
 
After service, VA and private treatment records are silent as 
to a diagnosis of multiple myeloma, but the veteran's private 
physicians diagnosed him with monoclonal gammopathy in 2005, 
which the doctor noted as a possible precursor to multiple 
myeloma.  In February 2005, the veteran's private oncologist 
noted in a letter to the veteran's primary physician the 
veteran's diagnosis of monoclonal gammopathy.  Significantly, 
the oncologist noted that only 25% of those diagnosed with 
monoclonal gammopathy later developed multiple myeloma.  At 
that time, furthermore, the oncologist noted "no significant 
bony aches or pains taking into consideration [the veteran's] 
occupation [as a firefighter]."  Although the veteran 
complained periodically of bone and joint aches and pains 
periodically over the course of several subsequent visits, in 
January 2006 the oncologist still associated any such pain 
with the veteran's job as a firefighter.  Other than the 
periodic reports of aches and pains, the oncologist's records 
note no visible or palpable irregularities.  Indeed, the 
oncologist reports indicate that the veteran's condition was 
generally stable.  In May 2005, for example, the oncologist 
notes that lab tests "came back with a stable paraprotein 
level with no evidence of any rise.  Generally he was doing 
well with perhaps mild fatigue and a few arthritic aches at 
times.  However, he remains very active with the fire 
department."  In August 2005, the oncologist said the 
veteran "continues to do well" and prescribed no further 
therapy, treatment, or visits for 4-6 months.  

Thus, the veteran has a current diagnosis of monoclonal 
gammopathy, not multiple myeloma, and at no point in the 
private medical records submitted by the veteran do any 
treating physicians diagnose the veteran with multiple 
myeloma.  The veteran's oncologist, furthermore, attributes 
joint, muscle, and bone pain, the veteran's primary reported 
complaints, to the veteran's occupation and not to his 
monoclonal gammopathy.  The veteran concedes in his 
supplemental statement to Form VA 9, filed in October 2007, 
that he has not been diagnosed with multiple myeloma.  
Rather, he stresses the doctor's statement, noted above, that 
the veteran's monoclonal gammopathy may ultimately develop 
into multiple myeloma.  Unfortunately, as discussed below, a 
prospective condition (such as here where only 25% of those 
diagnosed with monoclonal gammopathy later develop multiple 
myeloma) is insufficient to a warrant a finding of service 
connection.

The veteran claims that the RO erroneously dismissed the 
medical link between monoclonal gammopathy and multiple 
myeloma.  The Board disagrees.  The RO did not dismiss the 
link between the two conditions, but instead found no current 
diagnosis of multiple myeloma and no competent evidence of a 
nexus between the veteran's current diagnosis of monoclonal 
gammopathy and any incident of service, including herbicide 
exposure.  The Board finds that this is an accurate 
characterization of the current evidence.  While private 
doctors have acknowledged a possible association between 
monoclonal gammopathy and multiple myeloma, no medical 
professional has ever diagnosed the veteran with multiple 
myeloma or linked his monoclonal gammopathy to service, to 
include herbicide exposure.

The veteran also argued in an October 2007 statement that he 
incurred a rash under his arms during a several week period 
during service where he was forced to drink river water with 
purification tablets.  The veteran's statement seems to 
suggest a link between the rash he experienced at that time, 
and a diagnosis of monoclonal gammopathy and/or multiple 
myeloma.  The Board notes that the veteran's service records 
reflect treatment for a rash during service.  Unfortunately, 
no medical professional has ever linked the veteran's 
treatment for a rash during service, or any of the veteran's 
other treatments during service, and his current condition of 
monoclonal gammopathy, as required to warrant service 
connection. 
 
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  
In this instance, therefore, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
especially as to complex medical diagnoses such as monoclonal 
gammopathy and multiple myeloma.  Thus, his statements 
regarding a link between the in-service rash and herbicide 
exposure and these diagnoses are not competent.  See 
Jandreau, 492 F.3d at 1377; Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). 

In summary, the Board recognizes that monoclonal gammopathy 
may be a precursor to multiple myeloma.  The Board notes, 
however, that the veteran's oncologist states that only 25% 
of those with monoclonal gammopathy develop multiple myeloma.  
The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The competent medical evidence of record does not 
show the veteran has a current diagnosis of multiple myeloma.  
The mere prospect that the veteran might develop the 
condition in the future is insufficient for granting service 
connection for multiple myeloma at this time.  Accordingly, 
service connection for multiple myeloma, whether presumptive 
or direct, is not warranted and the veteran's claim was not 
prematurely closed by the RO.  

Service connection for monoclonal gammopathy is also not 
warranted.  As discussed, the veteran was first diagnosed 
with monoclonal gammopathy in 2005, over three decades after 
service, and no medical professional has ever linked the 
diagnosis to service, to include exposure to herbicides.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for multiple myeloma and/or monoclonal 
gammopathy must be denied. See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2008); see generally Gilbert, supra.

  



ORDER

Entitlement to service connection for multiple myeloma and/or 
monoclonal gammopathy is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


